Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page11ofof11
                                                                     11




                             FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT


          JOSHUA ALLEN WARD,                              No. 17-35563
                       Petitioner-Appellant,
                                                            D.C. No.
                              v.                         1:16-cv-00282-
                                                              EJL
          UNITED STATES OF AMERICA,
                       Respondent-Appellee.                 OPINION

                 Appeal from the United States District Court
                           for the District of Idaho
                  Edward J. Lodge, District Judge, Presiding

                    Argued and Submitted October 9, 2018
                    Submission Vacated October 10, 2018
                       Resubmitted September 3, 2019
                            Seattle, Washington

                             Filed September 3, 2019

         Before: Richard A. Paez and Carlos T. Bea, Circuit Judges,
                   and C. Ashley Royal, * District Judge.

                             Opinion by Judge Paez


             *
              The Honorable C. Ashley Royal, United States District Judge for
         the Middle District of Georgia, sitting by designation.
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page22ofof11
                                                                     11




         2                   WARD V. UNITED STATES

                                   SUMMARY **


                                 28 U.S.C. § 2255

            Affirming a sentence, the panel held that a Minnesota
         conviction for aiding and abetting simple robbery qualifies
         as a predicate violent felony under the Armed Career
         Criminal Act’s force clause because the minimum force
         required to sustain a Minnesota simple robbery includes the
         amount of force necessary to overcome a victim’s resistance.

            The panel wrote that this court’s prior distinction
         between “substantial” and “minimal” force in the ACCA
         robbery context cannot be reconciled with the Supreme
         Court’s holding in Stokeling v. United States, 139 S. Ct. 544
         (2019).


                                    COUNSEL

         Melissa D. Winberg (argued), Federal Defender Services of
         Idaho, Boise, Idaho, for Petitioner-Appellant.

         Ann T. Wick (argued) and Syrena C. Hargrove, Assistant
         United States Attorneys; Bart M. Davis, United States
         Attorney; United States Attorney’s Office, Boise, Idaho; for
         Respondent-Appellee.




             **
               This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page33ofof11
                                                                     11




                           WARD V. UNITED STATES                      3

                                  OPINION

         PAEZ, Circuit Judge:

             Joshua Allen Ward challenges his mandatory sentence
         under the Armed Career Criminal Act (“ACCA”), 18 U.S.C.
         § 924(e). He argues on appeal that the district court
         erroneously determined that his prior Minnesota state
         conviction for aiding and abetting simple robbery under
         Minn. Stat. Ann. § 609.24 is a “violent felony” under the
         ACCA’s force clause. Because the minimum force required
         to sustain a Minnesota simple robbery “includes the amount
         of force necessary to overcome a victim’s resistance,”
         Stokeling v. United States, 139 S. Ct. 544, 555 (2019), we
         affirm.

                                       I.

             Ward was convicted in 2012 of one count of unlawful
         possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
         The ACCA provides that a person who violates § 922(g)(1)
         and who has “three previous convictions” for a “violent
         felony” shall be imprisoned for a minimum of 15 years. 18
         U.S.C. § 924(e)(1).       Over Ward’s objection to his
         designation as an “armed career criminal,” the district court
         sentenced him to the 15-year mandatory minimum.

             In 2015, the Supreme Court held that the ACCA’s
         residual     clause     under      § 924(e)(2)(B)(ii)       was
         unconstitutionally vague. See Johnson v. United States,
         135 S. Ct. 2551, 2555–57 (2015) (“Johnson II”).
         Subsequently, in Welch v. United States, the Court held that
         Johnson II applies retroactively to cases on collateral review.
         136 S. Ct. 1257, 1268 (2016).
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page44ofof11
                                                                     11




         4                 WARD V. UNITED STATES

             In 2016, Ward filed a motion in the district court
         pursuant to 28 U.S.C. § 2255(a) to vacate his sentence based
         on Johnson II. He argued that his prior convictions for
         burglary, aiding and abetting simple robbery, second-degree
         assault, and aggravated assault, fell under the invalidated
         residual clause of the ACCA and that he was therefore
         wrongfully sentenced. The government conceded that
         Ward’s two Minnesota burglary convictions did not qualify
         as violent felonies under 18 U.S.C. § 924(e) but maintained
         that Ward’s three other convictions qualified as predicate
         ACCA offenses. The district court agreed and denied
         Ward’s motion to vacate his sentence. The district court
         granted Ward’s motion for a certificate of appealability
         based on “varying interpretations by other courts” regarding
         his conviction for aiding and abetting Minnesota simple
         robbery. Ward timely appealed.

                                       II.

             We have jurisdiction under 28 U.S.C. §§ 2253(c) and
         2255(d). The limited issue before us, which we review de
         novo, is whether Ward’s Minnesota conviction for aiding
         and abetting simple robbery qualifies as a predicate violent
         felony for sentencing purposes under the ACCA. See United
         States v. Parnell, 818 F.3d 974, 978 (9th Cir. 2016).

                                       III.

               The ACCA defines “violent felony” as “any crime
         punishable by imprisonment for a term exceeding one year
         . . . that (i) has as an element the use, attempted use, or
         threatened use of physical force against the person of
         another; or (ii) is burglary, arson, or extortion, [or] involves
         use of explosives . . . .” 18 U.S.C. § 924(e)(2)(B). Prior to
         Johnson II, 135 S. Ct. at 2556–57, crimes that “otherwise
         involve conduct that presents a serious potential risk of
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page55ofof11
                                                                     11




                             WARD V. UNITED STATES                             5

         physical injury to another” also constituted “violent
         felonies” under 18 U.S.C. § 924(e)(2)(B)(ii)—known as the
         “residual clause.” The Supreme Court, however, invalidated
         the ACCA residual clause as void for vagueness. See
         Johnson II, 135 S. Ct. at 2555, 2563. Thus, Ward’s prior
         conviction for simple robbery is a predicate offense only if
         it falls under either the “force clause” (also known as the
         “elements clause”) of § 924(e)(2)(B)(i) or the “enumerated
         offenses clause” of § 924(e)(2)(B)(ii). The parties agree that
         the only issue we must decide is whether Minnesota simple
         robbery categorically involves “physical force” within the
         meaning of the ACCA’s force clause. 1

                                           A.

             We apply the familiar categorical approach, as outlined
         in Taylor v. United States, 495 U.S. 575 (1990), to determine
         whether a state offense is a violent felony under the ACCA’s
         force clause. See, e.g., Parnell, 818 F.3d at 978. In doing
         so, we ask “whether the conduct proscribed by the statute
         necessarily involves ‘the use, attempted use, or threatened
         use of physical force against the person of another.’” United
         States v. Geozos, 870 F.3d 890, 898 (9th Cir. 2017)
         (emphasis added) (quoting 18 U.S.C. § 924(e)(2)(B)(i)).
         Prior to Johnson II, the Supreme Court held that “in the
         context of a statutory definition of ‘violent felony,’ the

             1
                In his supplemental post-argument brief, Ward raised a new claim
         regarding the mens rea required in Minnesota’s aiding and abetting
         statute. Although “parties are not limited to the precise arguments they
         made below,” Thompson v. Runnels, 705 F.3d 1089, 1098 (9th Cir. 2013)
         (quoting Lebron v. Nat’l R.R. Passenger Corp., 513 U.S. 374, 379
         (1995)), this appears to raise a new claim rather than a new argument,
         see United States v. Pallares-Galan, 359 F.3d 1088, 1095 (9th Cir. 2004)
         (“[I]t is claims that are deemed waived or forfeited, not arguments.”).
         We therefore consider the claim waived and do not address it.
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page66ofof11
                                                                     11




         6                 WARD V. UNITED STATES

         phrase ‘physical force’ means violent force—that is, force
         capable of causing physical pain or injury to another.”
         Johnson v. United States, 559 U.S. 133, 140 (2010)
         (“Johnson I”). Thus, under Johnson I, the force element of
         a predicate conviction must entail more than just the
         “slightest offensive touching.” Id. at 139–41.

             Applying Johnson I, we have held that “‘violent’ force
         must be ‘substantial’ and ‘strong,’” and that “[t]he mere
         potential for some trivial pain or slight injury will not
         suffice.” United States v. Walton, 881 F.3d 768, 773 (9th
         Cir. 2018) (quoting Johnson I, 559 U.S. at 140); see id. at
         774 (holding that Alabama armed robbery is not a violent
         felony under the ACCA); see also United States v. Molinar,
         876 F.3d 953 (9th Cir. 2017), amended, 881 F.3d 1064,
         1069–70 (9th Cir. 2018) (holding that Arizona armed
         robbery is not a crime of violence under the Sentencing
         Guideline’s force clause). This approach diverges from the
         one adopted by several of our sister circuits, like the Seventh
         and Eighth Circuits, which look to Justice Scalia’s
         concurrence in United States v. Castleman, 572 U.S. 157,
         173–84 (2014), to suggest that “any number of forceful acts
         beyond simple touching” may “qualify as violent force in the
         sense that they have the capacity to inflict physical pain, if
         not concrete physical injury, upon the victim.” United States
         v. Jennings, 860 F.3d 450, 457 (7th Cir. 2017); see also
         United States v. Pettis, 888 F.3d 962, 966 (8th Cir. 2018)
         (reaffirming that physical force under the ACCA
         encompasses “a jostle accompanied by a forceful pull—like
         [a] ‘blind-side bump, brief struggle, and yank’ . . . [and]
         ‘involves a use of force that is capable of inflicting pain’”).

             Recently, the Supreme Court clarified that for robbery
         offenses, the “physical force” element under the ACCA
         “includes the amount of force necessary to overcome a
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page77ofof11
                                                                     11




                          WARD V. UNITED STATES                      7

         victim’s resistance.” Stokeling, 139 S. Ct. at 555. Thus,
         Florida robbery—defined as the taking of property with the
         use of force to overcome the resistance by the victim—
         qualifies as an ACCA violent felony. Id. at 549, 555.

              In reaching this conclusion, the Court relied on the
         common law understanding of robbery as “an unlawful
         taking . . . [which] involved ‘violence.’” Id. at 550. It
         highlighted a few illustrative examples of common law
         robbery: “it was robbery ‘to seize another’s watch or purse,
         and use sufficient force to break a chain or guard by which
         it is attached to his person, or to run against another, or
         rudely push him about, for the purpose of diverting his
         attention and robbing him.’” Id. “Similarly, it was robbery
         to pull a diamond pin out of a woman’s hair when doing so
         tore away hair attached to the pin.” Id. In common law
         robbery, the core concern was whether the defendant applied
         force—any degree of force—that was sufficient to overcome
         a victim’s resistance, “however slight.” Id. at 551. The
         Court then concluded that Congress adopted the common
         law meaning of “force” for robbery in the force clause of the
         ACCA. Id.; see also id. at 551–52 (“By replacing robbery
         as an enumerated offense with a clause that has ‘force’ as its
         touchstone, Congress made clear that ‘force’ retained the
         same common-law definition that undergirded the original
         definition of robbery adopted a mere two years earlier.”).
         This conclusion was “buttressed” by the fact that a
         significant majority of states defined nonaggravated robbery
         as requiring force that overcomes a victim’s resistance. Id.
         at 552.

             Notably, the Court explained that its holding regarding
         Florida robbery was consistent with Johnson I, which
         addressed common law misdemeanor battery. Id. (citing
         Johnson I, 559 U.S. at 138). The Court differentiated the
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page88ofof11
                                                                     11




         8                    WARD V. UNITED STATES

         force necessary for common law battery from that necessary
         for common law robbery. See id. at 552–53. While the
         former “does not require resistance or even physical aversion
         on the part of the victim,” the latter involves
         “overpower[ing] a victim’s will” and necessarily involves a
         physical confrontation and struggle.” Id. at 553.

                                            B.

            With Stokeling in mind, we turn to Minnesota simple
         robbery, which is defined as:

                  Whoever, having knowledge of not being
                  entitled thereto, takes personal property from
                  the person or in the presence of another and
                  uses or threatens the imminent use of force
                  against any person to overcome the person’s
                  resistance or powers of resistance to, or to
                  compel acquiescence in, the taking or
                  carrying away of the property is guilty of
                  robbery.

         Minn. Stat. Ann. § 609.24 (1986). The statute is satisfied
         when “the use of force or threats precede[s] or
         accompan[ies] either the taking or the carrying away” of the
         property “and that the force or threats be used to overcome
         the victim’s resistance or compel his acquiescence . . . .” 2
         State v. Kvale, 302 N.W.2d 650, 653 (Minn. 1981).


              2
                Ward does not argue, and we have found no cases holding, that
         there is any difference between the force used to overcome a victim’s
         resistance and force used to compel a victim’s acquiescence in the
         context of Minnesota simple robbery. The Eighth Circuit also appears
         to have made no such distinction between these two provisions in the
         statute. See United States v. Libby, 880 F.3d 1011, 1015 (8th Cir. 2018).
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page99ofof11
                                                                     11




                              WARD V. UNITED STATES                               9

               Under our pre-Stokeling case law, Minnesota simple
         robbery would not be a violent felony under the ACCA’s
         force clause because we differentiated between minimal and
         substantial force, even when the minimal force involved was
         sufficient to overcome a victim’s resistance. See Molinar,
         881 F.3d at 1069–70 (holding that “a conviction for
         robbery—or armed robbery—in Arizona does not require
         the threat or use of Johnson-level force” where the “statutory
         definition of ‘force’ has not been narrowed . . . other than by
         clarifying that the force must be ‘intended to overpower the
         party robbed’”); Geozos, 870 F.3d at 900–01 (holding that
         Florida robbery under Fla. Stat. § 812.13, the same statute at
         issue in Stokeling, is not an ACCA violent felony because
         “the Florida statute requires that the victim resist the force
         . . . [but does not] require[] that the force used be violent
         force”).

             Our prior distinction between “substantial” and
         “minimal” force in the ACCA robbery context in such cases
         as Molinar and Geozos cannot be reconciled with the
         Supreme Court’s clear holding in Stokeling. 3 Compare
         Geozos, 870 F.3d at 900 (“Under Florida law, then, a person
         who engages in a non-violent tug-of-war with a victim over
         the victim’s purse has committed robbery . . . [but]
         [a]ccording to our precedent, such an act does not involve

             3
               Conversely, our precedent differentiating between intentional and
         reckless or negligent conduct has not been affected by Stokeling. “[T]o
         qualify as defining a violent felony, a state statute must require that the
         physical force be inflicted intentionally, as opposed to recklessly or
         negligently.” United States v. Lawrence, 627 F.3d 1281, 1284 (9th Cir.
         2010) (emphasis added) (citing Fernandez-Ruiz v. Gonzales, 466 F.3d
         1121, 1132 (9th Cir. 2006) (en banc)), overruled on other grounds by
         Descamps v. United States, 570 U.S. 254 (2013); see also United States
         v. Dixon, 805 F.3d 1193, 1197–98 (9th Cir. 2015).
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page10
                                                               10ofof11
                                                                      11




         10                    WARD V. UNITED STATES

         the use of violent force within the meaning of ACCA[.]”),
         with Stokeling, 139 S. Ct. at 553 (“[T]he force necessary to
         overcome a victim’s physical resistance is inherently
         ‘violent’ . . . .”). Thus, to the extent our precedent regarding
         robberies is irreconcilable with Stokeling, those cases are
         effectively overruled. 4 See Miller v. Gammie, 335 F.3d 889,
         893 (9th Cir. 2003) (en banc) (“[W]here the reasoning or
         theory of our prior circuit authority is clearly irreconcilable
         with the reasoning or theory of intervening higher authority,
         a three-judge panel should consider itself bound by the later
         and controlling authority, and should reject the prior circuit
         opinion as having been effectively overruled.”).

             This case, therefore, presents a straightforward
         application of Stokeling. Minnesota simple robbery is
         defined as the use or threatened use of force “to overcome
         the person’s resistance or powers of resistance . . . .” Minn.
         Stat. Ann. § 609.24 (1986). The Minnesota Supreme Court
         has unequivocally stated that “[a]lthough a simple purse
         snatching usually constitutes theft, pushing or grabbing a
         person during that theft may constitute simple robbery.”

              4
                 Importantly, Stokeling made clear that force involved in
         snatchings, where there is no resistance, is not sufficient to fall under the
         ACCA’s force clause. 139 S. Ct. at 555 (differentiating between
         Florida’s robbery statute and “[m]ere ‘snatching of property from
         another’”); see also United States v. Fultz, 923 F.3d 1192, 1196 & n.2
         (9th Cir. 2019) (noting that Stokeling does not reach conduct like
         snatching). In several recent memorandum dispositions, we have also
         recognized instances of force that did not fall within “the scope of the
         elements clause as defined in Stokeling.” United States v. Lawrence,
         758 F. App’x 624, 625 (9th Cir. 2019); see also Torres v. Whitaker,
         752 F. App’x 512, 513 & n.1 (9th Cir. 2019). Thus, to whatever extent
         the state statutes discussed in Molinar and other ACCA robbery cases
         criminalize force more broadly than in Stokeling, those cases have not
         been overruled. See Lawrence, 758 F. App’x at 625 (reaffirming United
         States v. Strickland, 860 F.3d 1224 (9th Cir. 2017)).
Case:
 Case 17-35563, 09/03/2019,
      1:16-cv-00282-EJL     ID: 11417962,
                         Document         DktEntry:
                                    21 Filed        56-1,Page
                                             09/03/19     Page11
                                                               11ofof11
                                                                      11




                          WARD V. UNITED STATES                     11

         State v. Slaughter, 691 N.W.2d 70, 76 (Minn. 2005) (citing
         State v. Nash, 339 N.W.2d 554, 557 (Minn. 1983)). Thus,
         Minnesota’s statute is similar to the Florida robbery at issue
         in Stokeling, which is also defined as the taking of property
         with the use of force to overcome the victim’s resistance.
         See 139 S. Ct. at 549, 555; see also Taylor v. United States,
         926 F.3d 939, 941–42 (8th Cir. 2019) (reaffirming that
         Minnesota simple robbery is an ACCA violent felony and
         noting that “Minnesota’s simple robbery statute is virtually
         indistinguishable from the Florida statute at issue in
         Stokeling” because “[i]n both States, a mere ‘snatching’ of
         property, without more, is not the level of force required”).

                                      IV.

            For the reasons above, we affirm the district court’s
         denial of Ward’s motion to vacate his sentence.

             AFFIRMED.
